Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7

                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Tim                                                              Nancy
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's
     license or passport).         Middle name                                                      Middle name
     Bring your picture            Rathjen                                                          Rathjen
     identification to your
                                   Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)
     meeting with the trustee.




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-5214                                                      xxx-xx-9197
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
                    Case 20-12662-CMA                  Doc 1         Filed 10/23/20          Ent. 10/23/20 12:06:07                   Pg. 1 of 15
Debtor 1   Tim Rathjen
Debtor 2   Nancy Rathjen                                                                               Case number (if known)




                                 About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                      I have not used any business name or EINs.
     used in the last 8 years
                                 DBA The Stamp & Coin Place
     Include trade names and     Business name(s)                                                Business name(s)
     doing business as names

                                 EIN                                                             EIN




5.   Where you live                                                                              If Debtor 2 lives at a different address:

                                 2223 Utter Street
                                 Bellingham, WA 98225
                                 Number, Street, City, State & ZIP Code                          Number, Street, City, State & ZIP Code

                                 Whatcom
                                 County                                                          County

                                 If your mailing address is different from the one               If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any       in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                         mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code                Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                      Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,              Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any                 have lived in this district longer than in any other
                                       other district.                                                  district.

                                       I have another reason.                                           I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 2
                 Case 20-12662-CMA                  Doc 1        Filed 10/23/20              Ent. 10/23/20 12:06:07              Pg. 2 of 15
Debtor 1    Tim Rathjen
Debtor 2    Nancy Rathjen                                                                                 Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7

                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                Case 20-12662-CMA                    Doc 1         Filed 10/23/20            Ent. 10/23/20 12:06:07                 Pg. 3 of 15
Debtor 1    Tim Rathjen
Debtor 2    Nancy Rathjen                                                                                  Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?

                                      Yes.     Name and location of business

     A sole proprietorship is a
     business you operate as                   The Stamp & Coin Place
     an individual, and is not a               Name of business, if any
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach                 Number, Street, City, State & ZIP Code
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).               No.
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
                 Case 20-12662-CMA                   Doc 1         Filed 10/23/20           Ent. 10/23/20 12:06:07                  Pg. 4 of 15
Debtor 1    Tim Rathjen
Debtor 2    Nancy Rathjen                                                                                  Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                               You must check one:
    you have received a                  I received a briefing from an approved credit                     I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                    counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                  this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                        completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.                 any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                     I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                    counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have                 this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                      of completion.
     file.
                                         Within 14 days after you file this bankruptcy                     Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and             MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                             any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                      I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                         from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                      those services during the 7 days after I made my
                                         days after I made my request, and exigent                         request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                     temporary waiver of the requirement.
                                         of the requirement.
                                                                                                           To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                       attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining                   to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why                 before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for                 circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                                   Your case may be dismissed if the court is dissatisfied
                                                                                                           with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                        filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                         If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must             receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.           file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                     copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you                 not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                           Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                           cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                     I am not required to receive a briefing about credit
                                         credit counseling because of:                                     counseling because of:

                                               Incapacity.                                                      Incapacity.
                                               I have a mental illness or a mental deficiency                   I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                          makes me incapable of realizing or making rational
                                               making rational decisions about finances.                        decisions about finances.

                                               Disability.                                                      Disability.
                                               My physical disability causes me to be                           My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,                   participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I                  through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                       do so.

                                               Active duty.                                                     Active duty.
                                               I am currently on active military duty in a                      I am currently on active military duty in a military
                                               military combat zone.                                            combat zone.
                                         If you believe you are not required to receive a                  If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a                 about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.               of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 5
                 Case 20-12662-CMA                     Doc 1        Filed 10/23/20                 Ent. 10/23/20 12:06:07            Pg. 5 of 15
Debtor 1    Tim Rathjen
Debtor 2    Nancy Rathjen                                                                                 Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Tim Rathjen                                                   /s/ Nancy Rathjen
                                 Tim Rathjen                                                       Nancy Rathjen
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     October 23, 2020                                  Executed on     October 23, 2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                Case 20-12662-CMA                    Doc 1       Filed 10/23/20              Ent. 10/23/20 12:06:07                   Pg. 6 of 15
Debtor 1   Tim Rathjen
Debtor 2   Nancy Rathjen                                                                                  Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Thomas D. Neeleman                                             Date         October 23, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Thomas D. Neeleman 33980
                                Printed name

                                Neeleman Law Group, P.C.
                                Firm name

                                1904 Wetmore Ave., Suite 200
                                Everett, WA 98201
                                Number, Street, City, State & ZIP Code

                                Contact phone     (425) 212-4800                             Email address         courtmail@expresslaw.com
                                33980 WA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                Case 20-12662-CMA                      Doc 1             Filed 10/23/20   Ent. 10/23/20 12:06:07                   Pg. 7 of 15
 Fill in this information to identify your case:

 Debtor 1                     Tim Rathjen
                              First Name                    Middle Name                     Last Name

 Debtor 2                     Nancy Rathjen
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF WASHINGTON

 Case number
 (if known)                                                                                                                                     Check if this is an
                                                                                                                                                amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                Unsecured claim
 1                                                                   What is the nature of the claim?              Credit Card                  $ $46,454.00
              Bank of America
              4909 Savarese Circle                                   As of the date you file, the claim is: Check all that apply
              Fl1-908-01-50                                                  Contingent
              Tampa, FL 33634                                                Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?              Credit Card                  $ $11,199.00
              Barclays Bank Delaware
              Attn: Bankruptcy                                       As of the date you file, the claim is: Check all that apply
              Po Box 8801                                                    Contingent
              Wilmington, DE 19899                                           Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$


B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                  Case 20-12662-CMA                       Doc 1            Filed 10/23/20               Ent. 10/23/20 12:06:07                 Pg. 8 of 15
 Debtor 1          Tim Rathjen
 Debtor 2          Nancy Rathjen                                                                    Case number (if known)

            Contact phone                                                           Unsecured claim                                    $


 3                                                                   What is the nature of the claim?                                           $ $49,050.00
            Coinko
            Gene Sanders                                             As of the date you file, the claim is: Check all that apply
            P.O. Box 6                                                       Contingent
            Crete, IL 60417                                                  Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?                                           $ $96,091.03
            Dan Escbach
            1402 East Sunset Drive                                   As of the date you file, the claim is: Check all that apply
            Bellingham, WA 98226                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?              Credit Card                  $ $19,750.00
            Discover Financial
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 3025                                                      Contingent
            New Albany, OH 43054                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 6                                                                   What is the nature of the claim?                                           $ $125,000.00
            Harry Herdman
            3003 Lakeshore Road                                      As of the date you file, the claim is: Check all that apply
            Bellingham, WA 98226                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




                Case 20-12662-CMA                         Doc 1            Filed 10/23/20              Ent. 10/23/20 12:06:07                  Pg. 9 of 15
 Debtor 1          Tim Rathjen
 Debtor 2          Nancy Rathjen                                                                    Case number (if known)


                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?                                           $ $24,919.53
            JCKK Mark, LLC
            3821 Williamson Way, #1                                  As of the date you file, the claim is: Check all that apply
            Bellingham, WA 98226                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?                                           $ $28,478.96
            Joel Eschback
            707 East Grace Street                                    As of the date you file, the claim is: Check all that apply
            Lynden, WA 98264                                                 Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?                                           $ $1,838,000.00
            John Walton
            c/o Barron, Smith, & Daugert                             As of the date you file, the claim is: Check all that apply
            300 North Commercial St.                                         Contingent
            Bellingham, WA 98225                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 10                                                                  What is the nature of the claim?                                           $ $2,656,000.00
            Missouri Coin Company


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




               Case 20-12662-CMA                         Doc 1            Filed 10/23/20              Ent. 10/23/20 12:06:07                   Pg. 10 of 15
 Debtor 1          Tim Rathjen
 Debtor 2          Nancy Rathjen                                                                    Case number (if known)

            Matt McCormick                                           As of the date you file, the claim is: Check all that apply
            11718 Manchester Road                                            Contingent
            Saint Louis, MO 63131                                            Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 11                                                                  What is the nature of the claim?                                           $ $8,750.00
            PN Partnership Investments
            Ed Nielson                                               As of the date you file, the claim is: Check all that apply
            1821 Windsor Drive                                               Contingent
            Mount Vernon, WA 98273                                           Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 12                                                                  What is the nature of the claim?                                           $ $441,803.20
            Ronald Riehm
            210 1st Street                                           As of the date you file, the claim is: Check all that apply
            Batavia, IA 52533                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 13                                                                  What is the nature of the claim?                                           $ $1,405,000.00
            Sam Nakamura
            1223 Broad Street                                        As of the date you file, the claim is: Check all that apply
            Bellingham, WA 98229                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




               Case 20-12662-CMA                         Doc 1            Filed 10/23/20              Ent. 10/23/20 12:06:07                   Pg. 11 of 15
 Debtor 1          Tim Rathjen
 Debtor 2          Nancy Rathjen                                                                    Case number (if known)

                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 14                                                                  What is the nature of the claim?              Real Estate Mortgage         $ $303,653.00
            Shellpoint Mortgage Servicing
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 10826                                                     Contingent
            Greenville, SC 29603                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $303,653.00
                                                                                    Value of security:                               - $ $0.00
            Contact phone                                                           Unsecured claim                                    $ $303,653.00


 15                                                                  What is the nature of the claim?                                           $ $300,471.60
            Victoria Coins
            John Mieg Total                                          As of the date you file, the claim is: Check all that apply
            6943 East First Ave.                                             Contingent
            Scottsdale, AZ 85251                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Tim Rathjen                                                                  X   /s/ Nancy Rathjen
       Tim Rathjen                                                                          Nancy Rathjen
       Signature of Debtor 1                                                                Signature of Debtor 2


       Date      October 23, 2020                                                           Date     October 23, 2020




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




               Case 20-12662-CMA                         Doc 1            Filed 10/23/20              Ent. 10/23/20 12:06:07                   Pg. 12 of 15
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        ALASKAUSA FCU
                        ATTN: BANKRUPTCY
                        PO BOX 196613
                        ANCHORAGE, AK 99519


                        BANK OF AMERICA
                        4909 SAVARESE CIRCLE
                        FL1-908-01-50
                        TAMPA, FL 33634


                        BARCLAYS BANK DELAWARE
                        ATTN: BANKRUPTCY
                        PO BOX 8801
                        WILMINGTON, DE 19899


                        CHASE CARD SERVICES
                        ATTN: BANKRUPTCY
                        PO BOX 15298
                        WILMINGTON, DE 19850


                        CITIBANK/THE HOME DEPOT
                        CITICORP CREDIT SRVS/CENTRALIZED BK DEPT
                        PO BOX 790034
                        ST LOUIS, MO 63179


                        CITIMORTGAGE
                        ATTN: CENTRALIZED BANKRUPTCY
                        PO BOX 9438
                        GETTSBURG, MD 20898


                        COINKO
                        GENE SANDERS
                        P.O. BOX 6
                        CRETE, IL 60417


                        DAN ESCBACH
                        1402 EAST SUNSET DRIVE
                        BELLINGHAM, WA 98226


                        DISCOVER FINANCIAL
                        ATTN: BANKRUPTCY
                        PO BOX 3025
                        NEW ALBANY, OH 43054




    Case 20-12662-CMA   Doc 1   Filed 10/23/20   Ent. 10/23/20 12:06:07   Pg. 13 of 15
                    DITECH
                    ATTN: BANKRUPTCY
                    PO BOX 6172
                    RAPID CITY, SD 57709


                    HARRY HERDMAN
                    3003 LAKESHORE ROAD
                    BELLINGHAM, WA 98226


                    IRS
                    CENTRALIZED INSOLVENCY
                    P.O. BOX 7346
                    PHILADELPHIA, PA 19101-7346


                    JCKK MARK, LLC
                    3821 WILLIAMSON WAY, #1
                    BELLINGHAM, WA 98226


                    JOEL ESCHBACK
                    707 EAST GRACE STREET
                    LYNDEN, WA 98264


                    JOHN WALTON
                    C/O BARRON, SMITH, & DAUGERT
                    300 NORTH COMMERCIAL ST.
                    BELLINGHAM, WA 98225


                    LUX MASTERCARD
                    P.O. BOX 8826
                    WILMINGTON, DE 19899-8826


                    MISSOURI COIN COMPANY
                    MATT MCCORMICK
                    11718 MANCHESTER ROAD
                    SAINT LOUIS, MO 63131


                    OCWEN LOAN SERVICING
                    ATTN: BANKRUPTCY
                    1661 WORTHINGTON RD ST. 100
                    WEST PALM BEACH, FL 33409


                    OCWEN LOAN SERVICING, LLC
                    1661 WORTHINGTON ROAD
                    SUITE 100
                    WEST PALM BEACH, FL 33409



Case 20-12662-CMA   Doc 1   Filed 10/23/20   Ent. 10/23/20 12:06:07   Pg. 14 of 15
                    PN PARTNERSHIP INVESTMENTS
                    ED NIELSON
                    1821 WINDSOR DRIVE
                    MOUNT VERNON, WA 98273


                    REAL TIME RESOLUTIONS
                    ATTN: BANKRUPTCY
                    PO BOX 36655
                    DALLAS, TX 75235


                    RONALD RIEHM
                    210 1ST STREET
                    BATAVIA, IA 52533


                    SAM NAKAMURA
                    1223 BROAD STREET
                    BELLINGHAM, WA 98229


                    SHELLPOINT MORTGAGE SERVICING
                    ATTN: BANKRUPTCY
                    PO BOX 10826
                    GREENVILLE, SC 29603


                    SYNCHRONY BANK
                    ATTN: BANKRUPTCY
                    PO BOX 965060
                    ORLANDO, FL 32896


                    SYNCHRONY BANK/CHEVRON
                    ATTN: BANKRUPTCY DEPT
                    PO BOX 965060
                    ORLANDO, FL 32896


                    VICTORIA COINS
                    JOHN MIEG TOTAL
                    6943 EAST FIRST AVE.
                    SCOTTSDALE, AZ 85251




Case 20-12662-CMA   Doc 1   Filed 10/23/20   Ent. 10/23/20 12:06:07   Pg. 15 of 15
